Order, Supreme Court, New York County (Marilyn Shafer, J.), entered April 1, 2005, which denied the petition seeking to vacate the final decision of the Personnel Review Board terminating petitioner’s employment as an institutional aide at Seaview Hospital Rehabilitation Center and Home, and granted respondents’ cross motion to dismiss this proceeding, unanimously affirmed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]), including the testimony of several witnesses to the conduct at issue, supports the administrative findings that, despite having previously been suspended for insubordinate, unseemly and disruptive conduct (see 309 AD2d 675 [2003]), petitioner continued to engage in conduct that was threatening, abusive and inappropriate at a facility that is home to many frail, elderly and disabled residents. The penalty imposed for such proven misconduct does not shock our sense of fairness and, accordingly, should not be disturbed (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Buckley, P.J., Tom, Friedman, Nardelli and McGuire, JJ.